

115 HR 3135 IH: Community Flood Insurance Savings Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3135IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Keating (for himself and Ms. Maxine Waters of California) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize the Administrator of the Federal Emergency Management Agency to make grants to
			 consortia of States and communities to hire individuals to coordinate the
			 Community Rating System program under the National Flood Insurance Program
			 for the States and communities who are members of the consortia, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Community Flood Insurance Savings Act of 2017. 2.Grants for Community Rating System program coordinatorsSection 1315 of the National Flood Insurance Act of 1968 (42 U.S.C. 4022) is amended by adding at the end the following new subsection:
			
				(c)Grants for Community Rating System program coordinators
 (1)AuthorityThe Administrator shall carry out a program to make grants to consortia of States and communities for use only for costs of employing or otherwise retaining an individual or individuals to coordinate and carry out responsibilities relating to participation in the community rating system program under subsection (b) for States and communities that are members of such consortia.
 (2)EligibilityThe Administrator shall establish such criteria as the Administrator considers appropriate for a consortium of States and communities to be eligible for grants under this subsection, which shall include requiring a consortium to provide evidence to the Administrator that the consortium has sufficient authority and administrative capability to use grant amounts in accordance with this subsection on behalf of its member jurisdictions.
 (3)TimingA consortium receiving a grant under this section shall establish the position or positions described in paragraph (1), and employ or otherwise retain an individual or individuals to fill such position or positions, not later than the date that all such grant amounts are expended.
 (4)ApplicationsThe Administrator shall provide for consortia of States and communities to submit applications for grants under this subsection, which shall include—
 (A)the evidence referred to in paragraph (2); (B)such assurances as the Administrator shall require to ensure compliance with the requirement under paragraph (3);
 (C)such assurances as the Administrator shall require to ensure that the consortia will provide funding sufficient to continue the position or positions funded with the grant amounts, in the same annual amount as under such grant funding, after such grant funds are expended; and
 (D)such other information as the Administrator may require. (5)SelectionFrom among eligible consortia of States and communities submitting applications pursuant to paragraph (3), the Administrator shall select consortia to receive grants under this subsection in accordance with such competitive criteria for such section as the Administrator shall establish.
 (6)Definition of communityFor purposes of this section, the term community has the meaning given such term in section 1366(h) (42 U.S.C. 4104c(h)), except that such term includes counties and regional planning authorities that do not have zoning and building code jurisdiction.
 (7)Authorization of appropriationsThere is authorized to be appropriated for grants under this subsection— (A)$7,000,000 for the first fiscal year commencing after the expiration of the 4-month period beginning on the date of the enactment of this Act; and
 (B)$7,000,000 for each of the four consecutive fiscal years thereafter.. 